Citation Nr: 0419471	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  98-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board remanded the appeal in September 2003.  


FINDING OF FACT

The veteran does not currently have a chronic acquired 
psychiatric disorder that is related to active service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated during active service, and the service 
incurrence of a psychosis may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet.App. June 24, 2004) held, in part, that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, a substantially complete application was 
received in December 1997.  Thereafter, in a rating decision, 
dated in February 1998, the claim was denied.  Only after 
that rating decision was promulgated did the AOJ, in August 
2001, February 2003, and March 2004, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication of the claim in February 1998, 
the notices were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notices has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has appeared for a hearing at the 
RO.  Statements of the case, dated in May 1998 and November 
2000, and supplemental statements of the case dated in June 
1999, July 2000, November 2001, February 2003, and March 2004 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial of his claim.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2003).  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
psychiatric disorder.  The reports of his service 
examinations, including the report of his March 1970 service 
separation examination, reflect no finding of psychiatric 
disability, and indicate that the veteran was psychiatrically 
normal.  The service medical records and service examinations 
will be accorded large probative weight because they are 
contemporaneous with the time the veteran was in service, and 
reflect the veteran's complaints at that time as well as 
competent medical findings.  

A May 1972 private hospital discharge summary reflects a 
discharge diagnosis of mixed anxiety with depressive neurosis 
with marked depressive component.  Treatment records, 
relating to this period of hospitalization, reflect that the 
veteran had been followed since the prior September with 
marked anxiety and at times acutely depressed neurosis.  This 
evidence will be accorded large probative weight because it 
is contemporaneous with the treatment given, and because it 
reflects the best efforts of health care providers to treat 
the veteran at that time.  

A June 2000 letter from a VA psychologist reflects that the 
veteran had undergone a PTSD evaluation.  The results of this 
assessment indicate that the veteran experienced symptoms of 
PTSD related to his report of physical and emotional abuse 
during service and that he currently met the criteria for 
schizophrenia, and that schizophrenia had begun while he was 
in service.  This evidence, insofar as it identifies current 
symptoms or diagnosis will be accorded large probative 
weight, because the diagnosis is based upon contemporaneous 
evaluation.  However, to the extent that it purports to offer 
an etiology for symptoms or diagnoses, it will be accorded 
small probative weight because there is no indication that 
the person offering the opinion had access to the veteran's 
complete medical records, including service medical records 
that reflect normal psychiatric evaluations.

The report of a June 2003 VA psychiatric evaluation reflects 
that the veteran's claims file had been thoroughly reviewed, 
including his service medical records and records of 
treatment after service.  The examiner concluded that there 
was no evidence of PTSD, and that the veteran did not have 
schizophrenia.  The diagnoses included major depressive 
disorder with psychosis and paranoid personality disorder.  
The examiner noted that the depression dated from 1972, and 
was not related to the veteran's service.  It was also 
reported that there was no psychiatric disorder that was 
related to the veteran's service.  This report will be 
accorded very large probative weight because it reflects that 
the examiner had complete access to the veteran's medical 
record and, after a thorough examination of the veteran, 
provided clear diagnoses and well-reasoned conclusions 
therefor.

On the basis of the above analysis, there is competent 
medical evidence of large probative weight that the veteran 
did not have a psychiatric disorder during active service, 
and there is evidence of very large probative weight that the 
veteran's only currently manifested acquired psychiatric 
disorder is a major depressive disorder with psychosis that 
is not related to the veteran's active service.  There is 
evidence of very small probative weight that there is a 
relationship between a current psychiatric disorder and his 
active service.  

With consideration that there is evidence of large and very 
large probative weight against a finding that the veteran had 
an acquired psychiatric disorder during active service or 
that he currently has an acquired psychiatric disorder that 
is related to active service, and evidence of small probative 
weight that there is a relationship between current 
psychiatric disorder and active service, a preponderance of 
the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



